Citation Nr: 0722308	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-41 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  The propriety of the reduction of the disability rating 
for hearing loss in February 1966.

2.  Entitlement to an effective date earlier than May 13, 
2005, for the grant of an increased rating of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's bilateral hearing 
loss from 0 to 10 percent disabling, effective May 13, 2005.  
The veteran disagreed with the effective date of the grant of 
the increased rating, asserting that the disability rating 
for his service-connected hearing loss had been improperly 
reduced in February 1966.  By this argument, the veteran's 
claim for an earlier effective date of the grant of an 
increased rating evolved to encompass a claim disputing the 
propriety of reduction of the rating for hearing loss in 
February 1966.  Accordingly, the Board concludes that the 
issues are more appropriately characterized as captioned 
above.

In October 2005, the veteran submitted a new claim of 
entitlement to service connection for Meniere's disease.  The 
Board refers this claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Board finds that the requirements of VA's duties to 
notify and assist the veteran have not been met.  With 
respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).  

A review of the claims folder fails to reveal notice from the 
RO to the appellant with respect to the issue regarding the 
propriety of the reduction of the disability rating for 
hearing loss in February 1966 that complies with VCAA 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Similarly, while in the November 2005 statement of the case 
the RO addressed the veteran's contentions regarding the 
propriety of the February 1966 reduction in the disability 
rating for his service-connected hearing loss, the statement 
of the case was insufficient in that it did not provide the 
veteran with a summary of the applicable laws and regulation, 
with appropriate citation, and a discussion of how such laws 
and regulations affected the determination with respect to 
the propriety of the reduction.  See 38 C.F.R. § 19.29 
(2006).

Therefore, a remand to the RO is required in order to correct 
these deficiencies.  The Board regrets the additional delay 
that will result from this remand, but finds it necessary in 
order to ensure that the appellant has received all notice 
required by law.

Finally, the Board finds that the claim for an earlier 
effective date of the grant of an increased rating for 
bilateral hearing loss is inextricably intertwined with the 
claim regarding the propriety of the February 1966 reduction 
in the disability rating for the veteran's service-connected 
hearing loss, as the resolution of that claim might have 
bearing upon the claim for an earlier effective date of the 
grant of an increased rating.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim disputing the 
propriety of the February 1966 
reduction in the disability rating for 
the veteran's bilateral hearing loss, 
and of what information or evidence the 
appellant should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the appellant to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a) 
and any applicable legal precedent.  
Allow the appropriate period of time 
for response.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims 
regarding the propriety of reduction of 
the rating for hearing loss in February 
1966, and entitlement to an effective 
date earlier than May 13, 2005 for the 
grant of an increased rating of 10 
percent for bilateral hearing loss, to 
include consideration of whether that 
reduction was clearly and unmistakably 
erroneous.  If action remains adverse 
to the appellant, provide the appellant 
and his representative with a 
supplemental statement of the case 
including a summary of the applicable 
laws and regulation, with appropriate 
citation, and a discussion of how such 
laws and regulations affected the 
determinations with respect to the 
issues, and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

